        Case 2:18-cv-01310-MRH Document 50 Filed 12/04/18 Page 1 of 16



                 IN THE UNITED STATES DISTRICT COURT
              FOR THE WESTERN DISTRICT OF PENNSYLVANIA


MICHAEL FLOOD, JR. and ALECIA                    :      Civil Action No.: 2:18-cv-1310
FLOOD, individually and as Parents and           :
Natural Guardians of T.F., a minor,              :
                                                 :
                     Plaintiffs                  :      Honorable Mark R. Hornak, J.
                                                 :
       vs.                                       :
                                                 :
GEORGE VILLEGAS, JR. and PAM                     :
VILLEGAS, individually and as Parents            :
and Natural Guardians of MEGHAN                  :
VILLEGAS; DAVID and CHRISTY                      :
SHERK, individually and as Parents and           :
Natural Guardians of K.S., a minor; DAVID        :
and CHRISTINE SEAMAN, individually               :
and as Parents and Natural Guardians of          :
C.S., a minor; CRIS and KIMBERLY                 :
SALANCY, individually and as Parents             :
and Natural Guardians of E.S., a minor;          :
DAVID and LYNN REINA, individually and           :
as Parents and Natural Guardians of H.R.,        :
a minor; SENECA VALLEY SCHOOL                    :
DISTRICT; BUTLER COUNTY DISTRICT                 :
ATTORNEY’S OFFICE; and BUTLER                    :
COUNTY, PENNSYLVANIA,                            :
                                                 :
                     Defendants.                 :


  BRIEF IN SUPPORT OF DEFENDANT MEGHAN VILLEGAS’ MOTION TO
                            DISMISS

                            I.      PROCEDURAL HISTORY

       The Complaint in the above-captioned matter was filed on October 1, 2018. The

Complaint contains ten Counts asserted against five teenage girls or their ten parents and



                                             1
        Case 2:18-cv-01310-MRH Document 50 Filed 12/04/18 Page 2 of 16



two Counts asserted against the Seneca Valley School District, the Butler County District

Attorney’s Office, and/or Butler County.

                   II.    THE FACTUAL AVERMENTS

       The Plaintiffs describe two separate instances in which Plaintiff T.F. was accused

of committing a sexual assault. The first incident occurred at the Zelienople Community

Pool in July of 2017. It is alleged that K.S. reported to Meghan Villegas, daughter of

Defendants Pam and George Villegas, that she had been sexually assaulted by T.F.

Meghan Villegas then reported this information, as required, to her supervisor Brandon

Coneby. Ultimately, K.S., by her own decision, reported the assault to school and police

personnel resulting in juvenile proceedings being initiated against T.F. (Complaint, ¶¶

17-19). Meghan Villegas is averred, by Plaintiffs, to be an adult. (Complaint, ¶ 3).

       The second incident occurred at the home of defendants David and Christine

Seaman and their daughter, C.S., on March 23, 2018 and resulted in the alleged offense

being reported to a Seneca Valley School District Guidance Counselor on March 26,

2018. (Complaint, ¶¶ 22 and 23). George, Pam, and Meghan Villegas are not mentioned

in relation to the second incident, nor are they claimed to be a part of the second instance

of alleged misconduct.

       Plaintiffs averments related to Meghan Villegas are outlined in paragraph 17 and

19 of Plaintiffs’ Complaint as follows:

       Paragraph 17--During the summer of 2017, T.F. was employed as a lifeguard at
       the Zelienople Community Pool in Butler County, Pennsylvania. Meghan
       Villegas and K.S. also worked at the pool. In June of 2017, Meghan Villegas, a
       supervisor, advised others that she was going to get T.F. fired from his job at the
       pool. After conspiring with Meghan Villegas, K.S. falsely accused T.F. of

                                             2
        Case 2:18-cv-01310-MRH Document 50 Filed 12/04/18 Page 3 of 16



       committing a sexual assault at the pool on or about July 19, 2017. Meghan
       Villegas was not at the pool at the time of the alleged assault, having departed the
       premises to run a personal errand without clocking out. Nevertheless, Meghan
       Villegas advised Brandon Coneby, President of Aquatic Watch, Inc., which
       supplied lifeguards for the pool, that she had been present at the time of the
       assault, and that K.S. told her about the assault the next day after it occurred.
       Upon information and belief, Meghan Villegas conspired with K.S., and assisted
       K.S. in preparing her statement, in an effort to cause T.F. to be terminated from his
       job at the pool. T.F. was fired from his job at the pool on or about July 26, 2017.
       K.S. advised Meghan Villegas and other pool employees of her (false) allegations
       regarding T.F., but she did not inform her parents.

       Paragraph 19--…Villegas and K.S. repeated their lies about T.F. to other students
       and anyone else who would listen to them.”


            III.    THE ALLEGATIONS AND CLAIMS DIRECTED AT
                              MEGHAN VILLEGAS

       Plaintiffs allege the following counts against Meghan Villegas: Count I-

Negligence, Count III-Civil Conspiracy, Count IV-Defamation, Count V-Malicious

Prosecution, Count VI-Invasion of Privacy, Count VII-Intentional Infliction of Emotional

Distress, Count VIII-Abuse of Process, Count IX-Injurious Falsehood (Disparagement),

and Count X-Fraudulent Misrepresentation.

                             IV.      STANDARD OF REVIEW

       “To survive a motion to dismiss, a complaint must contain sufficient factual

matter, accepted as true, to state a claim for relief that is plausible on its face. A claim

has facial plausibility when the plaintiff pleads factual content that allows the court to

draw the reasonable inference that the defendant is liable for the misconduct alleged.”

Ashcroft v. Iqbal, 129 S. Ct. 1937, 1949 (U.S. 2009) (quoting Bell Atlantic Corp. v.

Twombly, 550 U.S. 544, 570 (2007)) (internal quotations omitted). “The plausibility


                                               3
        Case 2:18-cv-01310-MRH Document 50 Filed 12/04/18 Page 4 of 16



standard is not akin to a ‘probability requirement,’ but it asks for more than a sheer

possibility that a defendant has acted unlawfully.” Id. (citing Twombly, 550 U.S. at 556).

While the court must accept as true all of the factual allegations contained in the

complaint, that requirement does not apply to legal conclusions. Iqbal, 129 S. Ct. at

1949, 1953. “Threadbare recitals of the elements of a cause of action, supported by mere

conclusory statements, to not suffice.” Id. At 1949 (citing Twombly, 550 U.S. at 555);

see also, Phillips v. County of Allegheny, 515 F.3d 224, 232 (3d Cir. 2008) and Wilkerson

v. New Media Tech. Charter Sch., Inc., 522 F.3d 315 (3d Cir. 2008). The determination

of whether a complaint contains a plausible claim for relief is “a context-specific task that

requires the reviewing court to draw on its judicial experience and common sense.”

Iqbal, 129 S. Ct. at 1950 (citing Twombly, 550 U.S. at 556).

       The Third Circuit has explained the three-step analysis involved in determining

the sufficiency of a Complaint pursuant to the Twombly/Iqbal standard, as follows: “(1)

identifying the elements of the claim, (2) reviewing the Complaint to strike conclusory

allegations, and then (3) looking at the well-pleaded components of the Complaint and

evaluating whether all of the elements identified in part one of the inquiry are sufficiently

alleged.” Malleus v. George, 641 F.3d 560, 563 (3d Cir. 2011).


                                     V.     ARGUMENT

                              A. All Counts-Absolute Privilege

       All of Plaintiffs’ claims against Meghan Villegas are barred by the doctrine of

absolute privilege. Defendant E.S., a minor, in her Motion to Dismiss and supporting

                                              4
        Case 2:18-cv-01310-MRH Document 50 Filed 12/04/18 Page 5 of 16



Brief (Documents 38 and 39), sets out extensively the case law and application of that

case law as it relates to absolute privilege. So as not to waste judicial resources and for

the sake of judicial economy, Defendant Meghan Villegas joins in the Motion to Dismiss

filed by Defendant E.S., a minor, and joins the analysis, argument, and application of

case law set out in Defendant E.S.’ Brief. (Document 39).

       Further, as stated in paragraph 17 of Plaintiffs’ Complaint, “Upon information and

belief, Meghan Villegas conspired with K.S., and assisted K.S. in preparing her

statement, in an effort to cause T.F. to be terminated by his job at the pool.” K.S.’s

statement regarding the incident at the pool formed the foundation of the juvenile

Complaint filed against T.F. Further, Plaintiffs state in Paragraph 52 of their Complaint,

“Meghan Villegas and K.S. conspired to falsely accuse T.F. of sexual assault, for the

purpose of getting him fired, and their conduct ultimately resulted in charged being filed

against him.” (Complaint, ¶ 52). Plaintiffs allege that Meghan Villegas’ conspiring with

K.S. ultimately lead to criminal prosecution. Thus, Defendant Meghan Villegas’

communication to her supervisor about what K.S. said and her alleged “assistance” in

helping K.S. prepare a statement are privileged and cannot form the basis for liability

under any cause of action.

                             B. All Counts-Statute of Limitations

       On the face of Plaintiffs’ Complaint it is evident that Plaintiffs did not

initiate/commence their claims within the applicable statute of limitations. Plaintiffs

allege that Meghan Villegas told her supervisor about the assault on July 19, 2017 and

T.F. was fired from his job on July 26, 2017. (Complaint, ¶ 16-17). The statute of

                                              5
        Case 2:18-cv-01310-MRH Document 50 Filed 12/04/18 Page 6 of 16



limitations for a defamation claim is one year. See 42 Pa.C.S. § 5523. The statute begins

to run when “the plaintiff has discovered his injury or, in the exercise of reasonable

diligence, should have discovered his injury.” Giusto v. Ashland Chem. Co., 994 F.

Supp. 587, 594 (E.D. Pa. 1998).

       T.F. knew, or should have known, about Meghan Villegas’ report when he was

fired, meaning the statute of limitations would have started on July 26, 2017. Hence, the

defamation suit had to be initiated by July 26, 2018. Plaintiffs initiated their suit on

October 1, 2018. Plaintiffs were two months passed the applicable statute of limitations.

As such, Count V-Defamation, should be dismissed with prejudice.

       Further, when an underlying claim is based on defamation, a plaintiff cannot avoid

the statute of limitations by re-framing the cause of action as a different cause of action.

See Evans v. Philadelphia Newspapers, Inc., 601 A.2d 330, 334 (Pa. Super. 1991). When

determining whether the action is defamation, or a different tort, the Court needs to

“…look to the gravamen of the action, not to the label applied to it by plaintiffs.” Id. At

333. Here, each of Plaintiffs’ claims against Meghan Villegas arise out of her report to

her supervisor that T.F. assaulted K.S. It is the words spoken by Meghan Villegas that

form the gravamen of Plaintiffs’ claim, thus Plaintiffs claim is fundamentally one of

defamation.

       Plaintiffs are attempting to re-cast their defamation claim as negligence, civil

conspiracy, invasion of privacy, malicious prosecution, intentional infliction of emotional

distress, abuse of process, injurious falsehood, and/or fraudulent misrepresentation. As

such, the statute of limitations for defamation applies to the remaining claims, and as a

                                              6
        Case 2:18-cv-01310-MRH Document 50 Filed 12/04/18 Page 7 of 16



result, they must also be dismissed because they were all filed outside of the one-year

limitations period.

                                  C. Count IV - Defamation

   1. Failure to Plead Defamatory Communication

       Defendant Meghan Villegas joins in the argument outlined by Defendant E.S. in

her Brief in Support of Motion to Dismiss (Document 39) because Plaintiffs have also

failed to plead that Meghan Villegas made any defamatory communications. “A

communication is defamatory if it tends to harm the reputation of another as to lower him

in the estimation of the community or to deter third persons from associating or dealing

with him.” Franklin Prescriptions, Inc. v. The New York Times Co., 267 F. Supp. 2d 425,

434 (E.D. Pa. 2003) citing Maier v. Maretti, 448 671 A.2d 701, 704 (Pa.Super. 1995).

The only statements attributed to Meghan Villegas in the Complaint are as follows: “In

June 2017, Meghan Villegas, a supervisor, advised others that she was going to get T.F.

fired from his job at the pool…Nevertheless, Meghan Villegas advised Brandon Coneby,

President of Aquatic Watch, Inc., which supplied lifeguards for the pool, that she had

been present at the time of the assault, and that K.S. told her about the assault the next

day after it occurred.” (Complaint, ¶ 17).

       These statements are not defamatory. First, Meghan Villegas allegedly told

“others” that she was going to get T.F. fired. There is no indication that this hurt or

injured T.F’s reputation. Second, Meghan Villegas said she was present at the facility

when the assault occurred. Note that there is no allegation that Meghan Villegas

witnessed the assault, only that she was present at the pool when it occurred. There is

                                              7
        Case 2:18-cv-01310-MRH Document 50 Filed 12/04/18 Page 8 of 16



nothing about this statement that would harm T.F.’s reputation or deter people from

associating with him. Next, she reported that K.S. had told her that T.F. had assaulted

her. Meghan Villegas simply repeated what K.S. told her to a supervisor. There are no

alleged facts that Meghan Villegas repeated to a supervisor what K.S. said in an effort

defame T.F. She was doing what any reasonable supervisor would do who had received

a report of sexual misconduct in the work place.

                                   D. Count I– Negligence

   1. Failure to State A Claim

       Plaintiffs have failed to state a claim upon which relief may be granted for

Negligence. Negligence, as defined in the Restatement Second on Torts, “…is conduct

which falls below the standard established by law for the protection of others against

unreasonable risk of harm. It does not include conduct recklessly disregardful of an

interest of others.” Restatement (Second) of Torts § 282 (1965). In the Comments,

conduct is further defined as “…either of an act (see § 2), or an omission to act when

there is a duty to do so (see § 284).” Negligence requires an act or conduct. Speech is

not conduct for purposes of negligence. Negligence requires the liable party to do

something, not just say something. Hence, defamation, instead of negligence, is the

appropriate cause of action in relation to speech. Plaintiffs’ negligence claims against

Meghan Villegas are based solely on her statements, not on her conduct. Thus, Plaintiffs’

allegations do not meet the definition of negligence, so they have failed to state a claim

for negligence.



                                             8
        Case 2:18-cv-01310-MRH Document 50 Filed 12/04/18 Page 9 of 16



       Further, the pleaded facts of Plaintiffs’ Complaint fail to meet the elements of

negligence. The elements of a negligence claim in Pennsylvania are as follows: “A

plaintiff must prove four elements to establish negligence by a defendant: (1) a duty or

obligation recognized by law; (2) a breach of that duty; (3) a causal connection between

the conduct and the resulting injury; and (4) actual damages.” Toro v. Fitness Int'l LLC.,

150 A.3d 968, 976–77 (Pa. Super. 2016). Further, “[t]o establish a prima facie case of

negligence, a plaintiff must plead that ‘the defendant owed a duty of care to the plaintiff,

the defendant breached that duty, the breach resulted in injury to the plaintiff, and the

plaintiff suffered an actual loss or damage.’” Walters v. UPMC Presbyterian Shadyside,

187 A.3d 214, 221 (Pa.Super. 2018).

       Plaintiffs have failed to plead facts that allege that Meghan Villegas had a legal

duty towards K.F. Instead, they state a legal conclusion that Meghan Villegas caused

damage by “negligently failing to tell the truth, that T.F. never sexually assaulted

anyone.” (Complaint, ¶ 45). Further, they state that Meghan Villegas “owed Plaintiffs a

duty to tell the truth and not lie about the conduct of T.F.” (Complaint, ¶ 46) However,

Plaintiffs have not explained what legal obligation Meghan Villegas had to tell the truth.

There was no allegation that she was under oath at the time of her statements. See

Commonwealth v. Koehler, 737 A.2d 225, 239 (Pa. 1999) (one element of witness

competency is their understanding of their obligation to tell the truth). There was no

allegation that she was in a fiduciary relationship with T.F. that would require her to tell

the truth. If anything, Meghan Villegas, as a supervisor, or master, had a duty to ensure

that T.F. did not cause harm to anyone while being an employee at the community pool.

                                              9
       Case 2:18-cv-01310-MRH Document 50 Filed 12/04/18 Page 10 of 16



See Restatement (Second) of Torts § 317 (1965). There is simply no legal duty placed

upon Meghan Villegas to “tell the truth” in relation to T.F., so the Plaintiffs have failed to

plead the first element of a negligence claim.

       Further, Plaintiffs have failed to allege that Meghan Villegas did not tell the truth

with regard to T.F.’s assault of K.S. The only allegation is that Meghan Villegas told

Brandon Coneby that K.S. told her about the assault. Plaintiffs do not dispute that K.S.

did in fact tell Meghan Villegas about the assault, so this statement cannot be the basis of

a negligent lie. The only “lie” that Meghan Villegas allegedly told was with regard to her

presence at the pool during the assault. This is not a lie that related to T.F.’s assault on

K.S., so it also could not be the basis for negligence as it pertains to T.F.

       In order for the Court to impose a duty that has yet to be recognized under the law,

it must consider five factors: “(1) the relationship between the parties; (2) the social

utility of the actor's conduct; (3) the nature of the risk imposed and foreseeability of the

harm incurred; (4) the consequences of imposing a duty upon the actor; and (5) the

overall public interest in the proposed solution.” Walters, at 222. The duty Plaintiffs

seek to impose on Meghan Villegas is that she evaluate reports of sexual assault for

truthfulness prior to reporting them to her supervisor. Such a duty is not tenable under

the five factors. The relationship between T.S. and Meghan Villegas, as plead, is one of

supervisor and employee. The social utility of Meghan Villegas’ conduct is extremely

positive. She received a report of sexual assault from someone she supervised and then

she gave that report to her supervisor. Society demands that supervisors act on reports of

sexual assault and failing to do so can have dire negative consequences for society and

                                              10
       Case 2:18-cv-01310-MRH Document 50 Filed 12/04/18 Page 11 of 16



the individuals involved. Further, imposing a duty on Meghan Villegas to first evaluate if

the report she received was true before reporting it to her supervisor has negative

consequences and the public interest would be harmed by imposing such a duty. The

public has decided that reports of sexual assault need to be addressed. That is the reason

for mandatory reporting laws. Imposing this duty on Meghan Villegas (as supervisor)

would undermine those laws by slowing down the process because lower level

supervisors would be required to first evaluate reports. Further, it could lead to less

reports being addressed if lower level supervisors determine, based on erroneous reasons,

that the person reporting the assault is not telling the truth. Lower level supervisors

would essentially be cutting the claim off before it could be properly vetted. This would

be detrimental to society and not an appropriate duty to be imposed on persons like

Meghan Villegas who are in similar situations (i.e. supervisors).

   2. Duplicative Claims

       The same verbal statement by Meghan Villegas forms the basis of the claim for

defamation and negligence, so the negligence claim should be dismissed as duplicative.

See Shadle v. Nexstar Broad. Grp., Inc., No. 3:13-CV-02169, 2014 WL 3590003, at 12

(M.D. Pa. July 21, 2014)(unpublished decision). Federal courts have held that allowing

defamation claims to be transformed into negligence claims chills First Amendment

rights that are considered in defamation claims. Shadle at 11.




                                             11
       Case 2:18-cv-01310-MRH Document 50 Filed 12/04/18 Page 12 of 16



                           E. Count V – Malicious Prosecution

       Plaintiffs have failed to state a claim upon which relief may be granted for

malicious prosecution. Plaintiffs specifically name Meghan Villegas in the count

heading, but not in the Complaint itself (i.e. in the paragraphed averments). Plaintiffs

state, “K.S., C.S., E.S., and H.R. knowingly provided false statements to school and court

officials and to prosecutors to initiate criminal prosecution of T.F.” (Complaint, ¶ 63).

Plaintiffs specifically list the other teenage Defendants, but exclude Meghan Villegas

because she did not speak directly to school, police, or court officials. Such vague

statements violate the pleading required under Rule 12(b)(6) and Count V should be

dismissed.

       Further, since Meghan Villegas never spoke to police or prosecutors, she could not

possibly be held liable for malicious prosecution. As argued by Defendant E.S. in her

Motion to Dismiss and Brief in Support thereof (Documents 38 and 39), and adopted by

Defendant Meghan Villegas, Plaintiffs allege that T.F. was prosecuted by the juvenile

probation office and the Butler County District Attorney’s Office, not Meghan Villegas.

There is simply no factual basis upon which relief could be granted and Count V should

be dismissed.

                             F. Count VI-Invasion of Privacy.

       Plaintiffs have failed to state a claim upon which relief may be granted for

invasion of privacy. As argued by Defendant E.S. in her Motion to Dismiss and Brief in

Support thereof (Documents 38 and 39), and adopted by Defendant Meghan Villegas,


                                             12
       Case 2:18-cv-01310-MRH Document 50 Filed 12/04/18 Page 13 of 16



intrusion upon seclusion requires an actual intrusion by Meghan Villegas. Plaintiffs have

failed to state any facts that Meghan Villegas intruded upon T.F. The only intrusion

alleged by Plaintiffs as done by the Butler County District Attorney’s Office, Butler

County Alliance for Children, court personnel and the judiciary. As such, there is no

factual basis upon which relief may be granted and Count VI should be dismissed.

                             G. Count VII—Abuse of Process

       Plaintiffs have failed to state a claim upon which relief may be granted for abuse

of process. As argued the Defendant E.S. in her Motion to Dismiss and Brief in Support

thereof (Documents 38 and 39), and adopted by Meghan Villegas, Plaintiffs have failed

to allege that Meghan Villegas initiated any process against T.F. It is not even alleged

that she spoke to police or any other law enforcement personnel, nor that she testified in

Court. As such, there is no factual basis to support a claim for abuse of process and

Count VII should be dismissed.

                             H. Count IX-Injurious Falsehood

       Plaintiffs have failed to state a claim upon which relief may be granted for

injurious falsehood. As argued by Defendant E.S. in her Motion to Dismiss and Brief in

Support thereof (Documents 38 and 39), and adopted by Meghan Villegas, Plaintiffs have

failed to allege that Meghan Villegas made any statements with the intent to cause

pecuniary harm to T.F. Instead, Plaintiffs make the conclusory statement that “Meghan

Villegas, a supervisor, advised others that she was going to get T.F. fired from his job at

the pool.” (Complaint, ¶ 17). The Complaint fails to connect any of Meghan Villegas’



                                             13
       Case 2:18-cv-01310-MRH Document 50 Filed 12/04/18 Page 14 of 16



statements with this stated goal. Such conclusory statements cannot form the basis of a

claim for injurious falsehood and Count IX should be dismissed.

                       I. Count X—Fraudulent Misrepresentations

       Plaintiffs have failed to state a claim upon which relief may be granted. As argued

by Defendant E.S. in her Motion to Dismiss and Brief in Support thereof (Documents 38

and 39), and adopted by Defendant Meghan Villegas, Plaintiffs have failed to allege that

either of the two incidents central to their case involved a business transaction. Without

such a transaction, Plaintiffs have failed to state a claim for fraudulent misrepresentation

and Count X should be dismissed.



                                     VI.    CONCLUSION

       All claims against Defendant Meghan Villegas should be dismissed because

Plaintiffs are in violation of the applicable statute of limitations, the absolute privilege

applies and bars all claims in this case and Plaintiffs have failed to state claims upon

which relief can be granted.

                                                           Respectfully Submitted,

                                                           /s/ Joseph V. Charlton
                                                           Joseph V. Charlton, Esq.
                                                           D. Robert Marion, Esq.
                                                           Charlton Law
                                                           617 South Pike Road
                                                           Sarver, PA 16055

                                                           Counsel for Meghan Villegas




                                              14
       Case 2:18-cv-01310-MRH Document 50 Filed 12/04/18 Page 15 of 16



                             CERTIFICATE OF SERVICE

       I hereby certify that on this 4th day of December, 2018, I have filed electronically

the foregoing Brief in Support of Motion to Dismiss pursuant to Fed.R.Civ.P. 12(b)(6)

with the Clerk of Court using the CM/ECF system, which will automatically send e-mail

notification to the following attorney(s) of record:

Craig L. Fishman, Esq.                            Marie Mille Jones, Esq.
Shenderovich, Shenderovich & Fishman,             Maria N. Pipak, Esq.
P.C.                                              JonesPasaodelis, PLLC
429 Fourth Ave.                                   Gulf Tower, Suite 3410
1100 Law & Finance Building                       707 Grant Street
Pittsburgh, PA 15219                              Pittsburgh, PA 15219
clf@ssf-lawfirm.com                               mjones@jonespassodelis.com
Counsel for Plaintiffs                            mpipak@jonespassodelis.com
                                                  Counsel for Butler County District
                                                  Attorney’s Office and Butler County,
                                                  Pennsylvania

Stephen J. Magley, Esq.
O’Malley & Magley, LLP                            Matthew M. Hoffman, Esq.
5280 Steubenville Pike                            Tucker Arensberg, P.C.
Pittsburgh, PA 15205                              1500 One PPG Place
sjm@omalleyandmagley.com                          Pittsburgh, PA 15222
Counsel for David and Christine                   mhoffman@tuckerlaw.com
Seaman, individually and as Parents and           Counsel for Seneca Valley School
Natural Guardians of C.S., a minor                District

Jill D. Sinatra, Esq.
Gilliand Vanasdale Sinatra Law Office,            S. Michael Streib, Esq.
LLC                                               300 Oxford Drive, Suite 75
1667 Route 228, Suite 300                         Monroeville, A 15146
Cranberry Township, PA 16066                      smstreiblawfirm@hmbn.com
jill@gvlawoffice.com                              Jennifer Swistak, Esq.
Counsel for David and Christy Sherk,              650 Washington Rd., Suite 700
individually and as Parents and Natural           Pittsburgh, PA 15228
Guardians of K.C., a minor                        jswistak@c-wlaw.com
                                                  Counsel for Chris and Kimberly Salancy
                                                  and as Parents and Natural Guardians
                                                  of E.S., a minor

                                             15
       Case 2:18-cv-01310-MRH Document 50 Filed 12/04/18 Page 16 of 16




The following individuals have been served via first class mail, postage pre-paid, this 4th

day of December 2018.

David Reina                                             Lynn Reina
5A River Road                                           103 Green Gables Manor
Pittsburgh, PA 15238                                    Zelienople, PA 15063
Individually and as parent of H.R.                      Individually and as parent of H.R.


                                                        Respectfully Submitted,


                                                        /s/ Joseph V. Charlton
                                                        Joseph V. Charlton, Esq.
                                                        D. Robert Marion Jr., Esq.

                                                        Charlton Law
                                                        617 South Pike Road
                                                        Sarver, PA 16055

                                                        Counsel for Meghan Villegas




                                             16
